Citation Nr: 0012213	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a special monthly death pension for the 
surviving spouse of the veteran on account of the need for 
aid and attendance of another person or on account of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The appellant's primary disabilities include 
hyperlipidemia, osteoporosis, osteoarthritis, hiatal 
hernia, Schatzki's ring, and esophagitis.  

2. A factual need by the appellant for the regular aid and 
attendance of another person has not been established.

3. It has not been factually established that the appellant 
is substantially confined to her home or immediate 
premises.  


CONCLUSION OF LAW

The criteria for special monthly death pension, based on the 
need for aid and attendance or due to being housebound, have 
not been met. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for additional death pension on account 
of the need for regular aid and attendance or being 
housebound is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, the Board finds that the 
appellant has presented a claim that is plausible.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The RO has met its 
duty to assist the appellant in the development of her claim. 
under 38 U.S.C.A. § 5107 (West 1991).  There is no indication 
from the appellant or her representative that there is 
outstanding evidence which would be relevant to this claim.

A nonservice-connected death pension benefits shall be paid 
to the surviving spouse of each veteran of a period of war 
who met certain service requirements prescribed in section 
1521(j) of this title, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, or pension at the 
rate prescribed in this section.  The surviving spouse must 
meet certain net worth requirements and have an annual income 
not in excess of applicable maximum as specified.  See 38 
U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 
3.3(b)(4)(i)(ii)(iii) (1998).

Relevant regulations provide that when an otherwise eligible 
surviving spouse is in need of the regular aid and attendance 
of another person, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less, or (2) a patient in a nursing home on 
account of mental or physical incapacity, or (3) establishes 
a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Pension benefits are payable by reason of being housebound 
when a surviving spouse is permanently housebound by reason 
of disability, meaning that the surviving spouse is 
substantially confined to her home or immediate premises.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

A report of an examination for the purpose of establishing 
the need for aid and attendance or being housebound, dated in 
October 1998, was submitted by the appellants private 
physician, David E. Field, M.D.  It was indicated that the 
appellant was not totally blind and not bedridden.  She was 
competent, able to dress and undress herself, walk 
unassisted, attend to the wants of nature and keep herself 
clean.  She was not senile.  Dr. Field went on to state that 
the appellant was not able to leave her home for short 
distances unattended, was permanently confined to her home or 
immediate area, and was not physically and mentally able to 
protect herself in her daily environment.  He related that 
the appellant rose at 7:00 AM and that her daily activities 
were sedentary and inside her home.  She retired between 
10:00 and 11:00 PM.  She was able to walk without the aid of 
a wheelchair, crutches or a cane.  The diagnoses were 
hyperlipidemia, osteoporosis and osteoarthritis.  The 
appellant looked younger than her stated age and had some 
joint enlargement from osteoarthritis.  

A second report of an examination for the purpose of 
establishing the need for aid and attendance or being 
housebound was submitted by the appellants private physician, 
David E. Field, M.D.  This examination, dated in December 
1998, essentially duplicated the earlier examination in 
indicating that the appellant was not totally blind and not 
bedridden.  She was competent, able to dress and undress 
herself, walk unassisted, attend to the wants of nature and 
keep herself clean.  She was not senile.  In Dr. Field's 
opinion, she was not able to leave her home for short 
distances unattended, was permanently confined to her home or 
immediate area, and was not physically and mentally able to 
protect herself in her daily environment.  Dr. Field's 
comments regarding the appellant's activities were identical 
to his prior report.  The diagnoses were hyperlipidemia, 
osteoporosis, osteoarthritis, hiatal hernia, Schatzki's ring, 
and esophagitis.  

Outpatient treatment records from David E. Field, M.D., dated 
from June 1997 to April 1999, have been received.  These 
records indicate that the appellant was treated for various 
disorders during this time.  Treatment for disorders that 
could be considered chronic included irritable bowel 
syndrome, hyperlipidemia and possible cardiac stenosis.  In 
February 1998, a carotid doppler study showed no worsening of 
this problem since an earlier study in 1996.  She was treated 
for bronchitis in May 1998 and for myositis and dysphagia in 
July 1998.  An X-ray study in July 1998 showed esophageal 
stricture.  The remaining records show continued problems 
with chronic reflux disease and hyperlipidemia as well as a 
report that the appellant was to have cataract surgery.  When 
last evaluated, the appellant complained of chest pain, that 
was not considered to be cardiac related, and reflux disease 
that was noted to be better with the medication Prilosec.  

The evidence does not show that the appellant has met the 
criteria for aid and attendance benefits.  It has not been 
shown that she is blind, bedridden or a patient in a nursing 
home.  She is able to ambulate without the need of a cane or 
crutches.  She has no restriction on the movement of her 
upper or lower extremities.  She can dress herself, feed 
herself and attend to the wants of nature.  In short, it has 
not been shown that she has disabilities that would render 
her unable to perform most of the functions required in day-
to-day living.  

Regarding the appellant's claim for housebound benefits, it 
is noted that her private physician, Dr. Field, renders an 
opinion that she is not able to leave her home unattended.  
However, there has been no medical evidence submitted to 
support this opinion.  The two statements, dated in October 
and December 1998, do not show why she is considered 
housebound.  The treatment records of Dr. Field give no 
indication that there are any disabilities that render her 
housebound in fact.  The evidence shows that she can walk 
without the need for an ambulatory aid and that she is not 
considered senile by her private physician.  Under these 
circumstances, the Board does not find that the appellant is 
housebound.  Therefore special monthly pension benefits are 
not warranted.  


ORDER

Special monthly death pension for the surviving spouse of the 
veteran on account of the need for aid and attendance of 
another person or on account of being permanently housebound 
is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

